Rule 497(e) File Nos. 811-05817; 333-162252 VARIFUND PLUS Flexible Premium Variable Deferred Annuity Issued by Varifund Variable Annuity Account of Great-West Life & Annuity Insurance Company Supplement dated December 18, 2009 to the Prospectus dated May 1, 2003 This Supplement is sent as a notice of the December 18, 2009 liquidation and dissolution of the Van Eck WIT Worldwide Real Estate Fund (the “Real Estate Fund”), as approved by the Board of Trustees of the Van Eck Worldwide Insurance Trust (the “Van Eck Trust”). The redemption of outstanding shares and the liquidation and dissolution of the Real Estate Fund occurred on December 18, 2009 (the “Liquidation Date”). In addition, effective Friday, November 6, 2009, and as previously communicated to you, the Subaccount investing in the Real Estate Fund was closed to new Contributions and incoming Transfers (the “Closure Date”). If you did not transfer your contract value out of the Real Estate Fund Subaccount prior to the Liquidation Date, your contract value invested in the Real Estate Fund Subaccount was automatically transferred to the Fidelity VIP Money Market Portfolio Subaccount.A confirmation of the automatic transfer transaction will be sent to you in the mail. Additionally, any Policy owner utilizing a custom transfer feature such as Dollar Cost Averaging or Account Rebalancing involving the Real Estate Fund that did not make alternate arrangements prior to the Closure Date should contact an annuity account representative immediately.If you failed to make alternate arrangements by the
